Title: To Alexander Hamilton from Tench Coxe, 17 October 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 17, 1792. “I have the honor to in-close you a copy of an original Certificate transmitted to me by Thomas Newton Junr. Esquire, and signed by Lemuel Cornick the person employed by him to oversee the building of the Chesapeak light House. It appears from this Document that Mr. John McComb Junr. had completed the execution of his contract on the 2nd Instant. The three Beacon Boats for the three shoals near the entrance of the Bay of Chesapeak having been contracted for in Norfolk for the sum of six hundred and thirty three dollars and two thirds, it has become necessary that provision be made for the payment of that sum into the hands of Thomas Newton Junr. Esqr. to enable him to comply with the public engagement made thro’ him. If your direction be given to the Collector of Norfolk, Mr. Newton who seems disposed to superintend the building will receive it from him as there may be occasion.… I have the Honor to enclose a copy of the Presidents Act of the 4th August relative to the Business of the Revenue.…”
